FILED
CHARLOTTE, NC

UNITED STATES DISTRICT COURT JUN 12 2019
FOR THE WESTERN DISTRICT OF NORTH CAROLINA ys pistriot court
WESTERN DISTRICT OF NC

 

BETTY SUE TOOMEY AND PERRY

TOOMEY, Civil Action No.: 3:19-cv-00130-RJC-DSC
Plaintiffs,
Vv.
COLOPLAST CORP.,
Defendant.

 

AGREED PROTECTIVE ORDER

 

 

I, SCOPE OF ORDER

Disclosure and discovery in this proceeding. may involve production of confidential,
proprietary, and private information for which special protection from public disclosure and from
any purpose other than prosecuting this litigation would be warranted. Accordingly, the parties
hereby stipulate to and petition the court to enter this Agreed Protective Order in this matter.

Il. THE ORDER

The parties have agreed to be bound by the terms of this Agreed Protective Order and to
request its entry by the presiding judge. It is hereby ORDERED as follows:
A. DISCOVERY PHASE
1. For purposes of this Order, the following definitions shall apply: (a) the terms
“document” and “electronically stored information” (“ESI”) shall have the full
meaning ascribed to them by the Federal Rules of Civil Procedure (“Fed. R.

Civ. P.”); and (b) the term “producing party” shall be defined as any party or non-

 

 
party who is required to produce or provide materials or testimony containing
confidential information.

A producing party may designate as “CONFIDENTIAL?” any material, including
any documents or ESI, the producing party believes in good faith constitutes or
discloses information that qualifies for protection pursuant to Fed. R. Civ. P. 26(c),
specifically information that is trade secret or other confidential research,
development, or commercial information, and materials that are deemed
confidential under Federal Drug Administration (“FDA”) regulations and Health
Insurance Portability and Accountability Act (‘HIPAA”) statutes and/or

regulations.

 

Confidential information may be further designated as “HIGHLY
CONFIDENTIAL?” if a Defendant produces materials that it believes in good faith
would, if disclosed, cause substantial economic harm to the competitive position of
the entity from which the information was obtained because it is HIGHLY
CONFIDENTIAL research and development material on a new product that has
not been approved or cleared by the FDA or a similar regulatory body or reflects a
party’s price competitiveness in the market or marketing business strategies of a
party concerning a current or new product. The plaintiff(s) will inform the
producing party of its intent to disclose such information to any individual who is
currently, or who at any time during the pendency of this litigation becomes, a
consultant to a competitor of the producing party in the pelvic organ mesh business,

or is a consultant to an entity actively investigating entering such business, and

 
plaintiff(s) will follow the procedures for disclosure of such materials to such
individual as provided in Paragraph II.A.8 of this Protective Order.

Challenges to Designations or Redacted Information: Any party may at any time

 

challenge the redaction or the designation of information as CONFIDENTIAL or
HIGHLY CONFIDENTIAL by providing written notice of its objection to the
designating party, or, in the case of a deposition, either on the record at a deposition
or in writing later. Any challenge to the confidentiality designation must be specific
as to which document(s) or other material is being challenged by listing Bates
numbers or other identifying information if no Bates numbers are available;

categorical or blanket challenges are not permitted. If, after a meet-and-confer

 

process, the parties cannot reach agreement, either the designating party or
challenging party may, on reasonable notice, apply for an appropriate ruling from
the Court. Prior to filing such a challenge, the parties must reach an agreed briefing
schedule that allows the designating party a reasonable amount of time to collect
supporting affidavits or other evidence in support of its confidentiality designation.
The disputed material shall continue to be treated as designated, or redacted, until
the Court orders otherwise—this includes any exhibits to the application to the
Court, which should be filed under seal or otherwise handled in accordance with
local Court procedures to prevent public disclosure until the Court orders otherwise.
In any such application concerning a ruling on confidentiality or redacted
information, the party claiming the designation of confidentiality or redaction has

the burden of establishing that such confidential designation or redaction is proper.

 

 
No person or party subject to this Order shall distribute, transmit, or otherwise
divulge any material marked CONFIDENTIAL or HIGHLY
CONFIDENTIAL, except in accordance with this Order. Any notes, summaries,
compilations, copies, electronic images or databases containing CONFIDENTIAL
or HIGHLY CONFIDENTIAL information shall be subject to the terms of this
Order to the same extent as the material or information from which such notes,
summaries, compilations, copies, electronic images or databases is made or derived.
Nothing in this Order shall restrict a producing party’s use of their own documents.

Use of CONFIDENTIAL Material Limited to this Action: Any document or other

material which is marked CONFIDENTIAL or HIGHLY CONFIDENTIAL, or

 

the contents thereof, may be disclosed to or used by only this Court and its
personnel, court reporters, deponents, a party, or a party’s attorney, paralegal,
expert witness, or consultant, and only for the purpose of this action or appeal
therefrom. Nothing contained in this Order shall prevent the use of any document or
the contents thereof, at any deposition taken in this action. If a party intends to use
material that has been marked as HIGHLY CONFIDENTIAL at the deposition of
an employee or former employee of a non-producing party in this litigation, then
the party shall notify the producing party ten (10) days in advance of the deposition
that it intends to use that category of material. If the parties cannot agree on
parameters for usage of the material at the deposition, then the parties will seek the
direction of the Court as to the utilization of that category of material in the

deposition.

 
Access to CONFIDENTIAL Material: If a party or attorney wishes to disclose any

 

document or other material which is marked CONFIDENTIAL or HIGHLY

CONFIDENTIAL, or the contents thereof, to any deponent or to any person

actively working on, or retained to work on, this action (other than full-time

employees of a party’s attorney), e.g., an expert witness, or consultant, the party or

attorney making the disclosure shall do the following prior to disclosing any

CONFIDENTIAL or HIGHLY CONFIDENTIAL information or materials to

such person:

(a)

Provide a copy of this Order to the person to whom the disclosure is to be

made;

 

(b)

(c)

(d)

(©)

Inform the person to whom disclosure is to be made that s/he is bound by
this Order;

Require the person to whom disclosure is to be made to sign an
acknowledgment and receipt of this Order;

Instruct the person to whom disclosure is to be made to return or, in the
alternative and with permission of the producing party, at the conclusion of
the case to destroy any document or other material which is marked
CONFIDENTIAL or HIGHLY CONFIDENTIAL, including notes
summaries, compilations, copies, electronic images or databases made from
CONFIDENTIAL or HIGHLY CONFIDENTIAL material;

Maintain a list of persons to whom disclosure was made and the
CONFIDENTIAL or HIGHLY CONFIDENTIAL materials which were

disclosed to that person; and

5

 
(f) At the conclusion of this action, gather the CONFIDENTIAL or HIGHLY
CONFIDENTIAL materials, copies thereof, and related notes, summaries,
compilations, copies, electronic images or databases, and return them to the
party or attorney who originally disclosed them, or destroy them, providing
a certificate of compliance with the terms of this Protective Order.

8. Disclosure Requirements for HIGHLY CONFIDENTIAL information to
Competitor-Related Consultants: Prior to disclosure, plaintiff(s) will inform the
producing party of its intent to disclose HIGHLY CONFIDENTIAL material to
anyone who is currently, or who at any time during the pendency of this litigation

becomes, a consultant to a competitor (as such individuals are defined in Paragraph

 

Il.A.3 above) in the manner set forth below:

(a) Give at least ten (10) days’ notice in writing to counsel for the party who
designated such information as HIGHLY CONFIDENTIAL of the intent
to so disclose that information, although the disclosing party is not required
to identify the intended recipient of such materials.

(b) Within ten (10) days thereafter, counsel for the parties shall attempt to
resolve any disputes between them regarding the production of the
HIGHLY CONFIDENTIAL material to the intended individuals.

(c) If the parties are unable to resolve any dispute regarding such production,
within an additional ten (10) days, the party who designated the information
in question as HIGHLY CONFIDENTIAL shall file a motion objecting to
the proposed disclosure. In making such motion, it shall be the producing

party’s burden to demonstrate good cause for preventing the disclosure.
6

 
(d) If the Court permits disclosure of the material designated as HIGHLY
CONFIDENTIAL at issue, the information remains designated as
‘HIGHLY CONFIDENTIAL and the individual receiving such information
shall be bound by the requirements of Paragraph IJ.A.7.

Redaction of CONFIDENTIAL Material: The parties recognize that certain FDA,

other governmental agencies, and certain federal statutes or regulations require

redaction or non-disclosure of certain information prior to production of certain
information by Defendants or agency non-disclosure of information and that

Defendants will act consistently with those requirements and redact or withhold such

information. Any party challenging information that has been redacted may do so in

 

10.

accordance with Paragraph II.A.4 of this Protective Order, or otherwise in

accordance with the Federal Rules of Civil Procedure.

Use_of CONFIDENTIAL Material at Depositions: All transcripts and exhibits

shall be treated as if designated CONFIDENTIAL for a period of thirty (30) days
after the final transcript is provided by the court reporter to the parties. Counsel for
any party may designate during the deposition or during the thirty-day period after
the final transcript is provided by the court reporter any portion of the transcript as
CONFIDENTIAL or HIGHLY CONFIDENTIAL by denominating by page and
line, and by designating any exhibits, that are to be considered CONFIDENTIAL or
HIGHLY CONFIDENTIAL pursuant to the criteria set forth in this Order. Such
designation shall be communicated to all parties. Transcript portions and exhibits
designated in accordance with this paragraph shall be disclosed only in accordance

with this Order, including in any motions or other papers filed in this proceeding. A

7

 
 

IL.

12.

party may challenge the CONFIDENTIAL or HIGHLY CONFIDENTIAL
designation or portions thereof in accordance with the provisions of Paragraph II.A.4
above.

Use_of CONFIDENTIAL or HIGHLY CONFIDENTIAL Material in Filings:
Where any CONFIDENTIAL or HIGHLY CONFIDENTIAL information or
document is included in any papers filed with the Court, such papers shall be marked
in words that in substance state, “CONFIDENTIAL — SUBJECT TO PROTECTIVE
ORDER IN TOOMEY V. COLOPLAST CORP., Civ. Act. No. 3:19-cv-130-RJC-
DSC (W.D.N.C.),” and placed in a sealed envelope marked with the caption of the
case and held under seal in accordance with the local rules and practices of this

Court for such pleadings and documents.

Subpoenas or Discovery Requests From Other Courts or Agencies. If another court

or administrative agency subpoenas or orders production of CONFIDENTIAL or
HIGHLY CONFIDENTIAL information that a party has obtained under the terms
of this Order, or if parties to a different action serve discovery requests on a party in
this action that would require disclosure of CONFIDENTIAL or HIGHLY
CONFIDENTIAL information that a party has obtained under the terms of this
Order, such party shall within two (2) days of receiving the subpoena, order, or
discovery request notify the producing party of the pendency of the subpoena, order,
or discovery request in writing. Nothing in this paragraph authorizes any party to
produce or disclose CONFIDENTIAL or HIGHLY CONFIDENTIAL

information in violation of this Order.

 

 
13.

14.

Inadvertent Failure to Properly Designate CONFIDENTIAL Material: Inadvertent

 

production of any document or information without a designation of
CONFIDENTIAL or HIGHLY CONFIDENTIAL will not be deemed to waive a
party’s claim to its CONFIDENTIAL nature or stop said party from designating
said document or information as CONFIDENTIAL or HIGHLY
CONFIDENTIAL at a later date. Disclosure of said document or information by
another party prior to such later designation shall not be deemed a violation of the
provisions of this Order.

Disclosure of Privileged Documents, “Clawback” Procedure:

 

(a) This Order invokes the protections afforded by Federal Rule of Evidence

 

 

(Fed. R. Evid.) 502(d). If a producing party produces (or discloses) to a
receiving party any documents or information subject to a claim of privilege
or immunity from discovery (including but not limited to attorney-client
privilege, work product, and immunities created by federal or state statute or
regulation), such production (or disclosure) shall not be deemed a waiver in
whole or in part of the producing party’s claim of privilege or immunity from
discovery, either as to specific documents and information produced (or
disclosed) or on the same or related subject matter, either in this case or in
any other action, investigation, or proceeding. In the event that a party
produces or discloses documents, ESI, or other materials subject to a claim of
privilege or immunity, the producing party shall, within ten (10) days of the
discovery of the production or disclosure, notify the other party in writing of

the production (or disclosure) of materials protected by any privilege or

9

 
immunity. From the moment a party provides notice of production (or
disclosure) of materials protected by any privilege or immunity, a receiving
party shall not copy, distribute, or otherwise use in any manner the disputed
documents or information, and shall instruct all persons to whom the
receiving party has disseminated a copy of the documents or information that
the documents or information are subject to this Order and may not be
copied, distributed, or otherwise used pending further notice from the Court.
The producing party may, in the notice, request a “clawback” of the produced
or disclosed material. The producing party shall provide or supplement a

privilege log with a description of the produced or disclosed documents

 

(b)

within a reasonable time of providing such notice. The party receiving such
clawback notice shall immediately and diligently act to retrieve the produced
or disclosed documents, and all copies, including any loaded to databases,
and within five (5) days return them to the producing party or destroy them as
agreed between the parties. All notes or other work product of the receiving
party reflecting the contents of such materials shall be destroyed and not
used.

The party receiving such materials, after receipt of the producing party’s
notice, and within ten (10) days of receipt of the privilege log describing such
documents, may move the Court to dispute the claim of privilege or
immunity. If the receiving party elects to file such a motion, no use shall be
made of such produced or disclosed materials in bringing the motion, nor

during depositions or at trial, nor shall they be disclosed to anyone who was

10

 
not given access to them prior to the request to return or destroy them, unless
otherwise ordered by the Court. Prior to filing such a motion, the parties must
reach an agreed briefing schedule that allows the party claiming privilege a
reasonable amount of time to collect supporting affidavits or other evidence
in support of its privilege claims.

(c) Nothing in this Order overrides any attorney’s ethical responsibilities to
refrain from examining or disclosing materials that the attorney knows or
reasonably should know to be privileged and to inform the producing or
disclosing party that such privileged material has been produced or disclosed.

B. POST DISCOVERY PHASE

 

1. If any party or attorney wishes to file, or use as an exhibit or as testimonial
evidence at a hearing or trial, any CONFIDENTIAL or HIGHLY
CONFIDENTIAL material, such party must provide reasonable notice to the
producing party of the intended use of such information. The parties shall then
attempt to resolve the matter of continued confidentiality by either (a) removing
the CONFIDENTIAL or HIGHLY CONFIDENTIAL marking, (b) creating a
mutually acceptable redacted version that suffices for purposes of the case, or (c)
conferring about methods to avoid or limit public disclosure of such information
during testimony. If an amicable resolution proves unsuccessful, the parties may
present the issue to the Court for resolution in accordance with Paragraph II.A.4.
The proponent of continued confidentiality will have the burden of persuasion that
the document or material should be withheld from the public record in accordance

with local rules, procedures, and governing jurisprudence.
11

 

 
 

Survival of Protective Order: Throughout and after the conclusion of this litigation,
including any appeals, the restrictions on communication and disclosure provided for
herein shall continue to be binding upon the parties and all other persons to whom
CONFIDENTIAL and HIGHLY CONFIDENTIAL material has been
communicated or disclosed pursuant to the provisions of this Order or any other
order of the Court.

Return_or Destruction of CONFIDENTIAL and HIGHLY CONFIDENTIAL
Material Upon Termination of Litigation: Within sixty (60) days after the final
termination of this action, each party, upon request of the other party, shall either

return to the producing party, or destroy, all CONFIDENTIAL and HIGHLY

 

 

 

 

CONFIDENTIAL material designated by any other party (including any such
material disclosed to third persons), and shall destroy, should the Producing Party so
request, all copies of CONFIDENTIAL material that contain and/or constitute
attorney work product as well as excerpts, summaries and digests revealing
CONFIDENTIAL and HIGHLY CONFIDENTIAL material; provided, however,
that counsel may retain complete copies of all transcripts and pleadings including
any exhibits attached thereto for archival purposes, subject to the provisions of this
Order.

Modification of this Order: Nothing in this Order shall prevent any other party

 

from seeking amendments broadening or restricting the rights of access to or the use
of CONFIDENTIAL and/or HIGHLY CONFIDENTIAL material or otherwise

modifying this Order; and this Order may be amended without leave of the Court by

12

 

 

 

 
the agreement of the undersigned attorneys for the parties in the form of a

Stipulation that shall be filed in this case.

DATE ENTERED: bl. [ }

 

 

13

 

 

 

 

 
Dated: May 28, 2019
Respectfully submitted:

/s/_ Eric M. Przybysz

Eric M. Przybysz (pro hac vice)
FEARS NACHAWATI, PLLC
5473 Blair Rd.

Dallas, TX 75231

Phone: 214.890.0711

Fax: 214.890.0712
ericp@fnlawfirm.com

Janet Ward Black

WARD BLACK, P.A.

208 W. Wendover Ave.
Greensboro, NC 27401
Phone: 336.333.2244

Fax: 336.379.9415
jwhblack@wardblacklaw.com

Attorneys for Plaintiffs Betty Sue Toomey
and Perry Toomey

/s/ Ursula M. Henninger
Ursula M. Henninger

KING & SPALDING LLP
300 S Tryon Street, Suite 1700
Charlotte, NC 28202

Phone: 704.503.2631

Fax: 704.503.2622
uhenninger@kslaw.com

Attorney for Defendant Coloplast Corp.

14

 

 
